DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
 
Election/Restrictions
Applicant’s election of group III and the species “increased collagen” in the reply filed on 08/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner acknowledges the amending of claims 8, 24, 27 and 30, and the canceling of claims 7 and 26, filed on 09/16/2022.
Claims 2-6, 8, 10-11, 14-15, 24-25 and 27-31 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-6, 8, 10-11, 15, 24-25, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (WO2008134712A2), Florence (US20140271525A1), Stocklin (US20170157016A1), Zabari (WO2014167557A1) and Cosmetics and Toiletries (https://www.cosmeticsandtoiletries.com/cosmetic-ingredients/actives/news/21841595/amino-acid-for-stronger-skin-barrier).
Regarding claims 6, and 24,  Yu teaches application of a composition comprising matrix metalloproteinase (MMP) inhibitors to the skin (see abstract and claim 1) which can also include Brassica Campestris or rapeseed oil at a range of 0.01%-20% (see 00104, 00105 and 00108), Rhododendron ferrugineum extract at a range of 0.0001%-10% or even 0.01%- 1% (see 103), Oenothera biennis (evening primrose seed oil) at a range of 1%-10% (see 00104), peptides (see 0087) and polypeptides 0.0001%-10% (see 00100), acetyl hydroxproline and wherein the peptide combination can be of arginine and lysine (polypeptide) (see 00100 and 00102) and wherein the MMP inhibitors of the composition are known to increase collagen (see 0011).
Regarding claim 2, Yu teaches wherein the composition can inhibit MMP-1 (see 0009).
Regarding claim 3 and 4, Yu teaches the formulations as a cream, lotion, gels, ointments, emulsions and oils (see 0011, 0012 and 0013).
Regarding claim 5, Yu teaches the composition as an anhydrous serum (see 00204).
Regarding claims 10 and 25, the reference does not specifically teach that the composition has the same effects as claimed by applicant, However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the prior art composition is structurally the same as the claimed composition because it consists of the same ingredients.  Therefore, the prior art composition would be capable of performing the claimed intended use if applicant’s invention functions as claimed.
Regarding claim 27, Yu teaches the use of antioxidants in the composition (see 0086, 0087, 0095, 0096, etc) and thus the application of any of these antioxidants would further increase antioxidant activity in the skin.
Regarding claim 28, Yu teaches that administration of MMP inhibitors can prevent or lessen age-associated features such as wrinkles (see 0012).
Regarding claim 29, Yu teaches that Collagen primarily types I, III, V, and VI, forms the majority of the fibrous component, making up about 75% of the dry weight of the dermis and imparting firmness and tensile strength (see 0004) and teaches that the concentration of MMP inhibitor in the composition is sufficient to achieve a desirable cosmetic effect (e.g., reduce the appearance of lines and wrinkles, increase radiance of the skin, make skin feel smoother, reduce hyperpigmentation, improve the look of skin, improve the feel of skin, increase firmness (see 0083) thus the composition would increase the skins firmness.
Regarding claims 8, 11, 24 and 30, Yu teaches the composition can include squalene as a cosmetically suitable vehicle which can solubilize MMP inhibitor for ease of application to the skin (0086, 0090, 104 and 118), hexyldecanol (0090), tocopheryl acetate in the range of 0-4% (see 0096, 0098 and claim 80), bisabolol and stearic acid in the range of 0.0001-10% (see 00103),  Caprylic/Capric Triglyceride in the range of 1% to 10% (see 00103 and 104) and discusses that “the concentration of the active ingredient may be as high as the solubility limit of the active ingredient in the solvent” (see 00148).
Regarding claims 15 and 30-31, Yu teaches that the composition can include silica (see claim 80, 0092, 105, 117 and 136) and Helianthus annuus sunflower seed extract (0097 and 00117) or sunflower seed oil (00105) and stearic acid in the range of 0.0001%-10% (see 00103).
Regarding claim 24, Yu does not specifically teach that the composition comprises of cetylhydroxyproline palmitamide or teach that the Oenothera biennis (evening primrose) oil be included in an effective amount to increase collagen production, however Yu teaches the evening primrose oil within 1%-10% and this range appears to include the amount that is effective for increasing collagen 
Florence’s general disclosure is to cosmetic compositions and methods capable of treating pruritus (see abstract).
Regarding claim 24, Florence teaches a composition which comprises of Echinacea purpurea extract, a Silybum marianum extract, glycerin, and a mixture comprising cetylhydroxyproline palmitamide/steric acid/Brassica campestris (rapeseed) (see claim 1) and further teaches wherein the combination of cetylhydroxyproline palmitamide/steric acid/Brassica campestris (rapeseed) sterols is a known synergistic blend of components which is utilized under the name SymRepair® specifically used for its skin moisturizing properties (see 0083). 
Florence also teaches using the additional components of the instant composition such as squalene, caprylic/capric triglyceride and tocopheryl acetate and Oenothera biennis (evening primrose) oil as moisturizers (see 0055).
 Additionally, Florence teaches use of these compounds in amounts that would be inclusive of the instant invention (see 0043) and that the invention can be used for increasing collagen synthesis (see 0017).
Regarding claim 24 pertaining to additional motivations to include the arginine-lysine in the composition, Stocklin’s general disclosure is to a cosmetic composition containing mu-conotoxin peptide for improving skin firmness and elasticity (see abstract).
Pertaining to the arginine/lysine polypeptide, Stocklin teaches that arginine, lysine polypeptide can neutralize the formation of wrinkles on the face (see 0018 and abstract).
Regarding claim 24, pertaining to additional motivations to include the Rhododendron ferrugineum extract, Zabari’s general disclosure is to cosmetic topical skin treatment formulations (see abstract).
Pertaining to the Rhododenron ferrugineum extract, Zabari teaches Rhododenron ferrugineum is utilized in a product called PhytoCellTecTM and the active component has been shown to increase skin stem cell vitality, boost epidermal regeneration, improving skin barrier function and help the skin to cope with climate changes (see 020).
Regarding claim 24, pertaining to additional motivations to include the acetyl hydroxyproline, Cosmetics and Toiletries teaches that acetyl hydroxyproline can strengthen skin, penetrate the skin and elevate collagen synthesis while improving skin elasticity (see second para.).
Therefore, it would have been obvious to combine the teachings of Yu’s invention with the knowledge taken from Florence in creating a composition which would comprise the ingredients of claim 24 and the additional claims because Yu already teaches each ingredient and teaches the working ranges which are inclusive of the instant invention.  Both Yu and Florence teach compositions which include squalane; caprylic/capric triglyceride; hexyldecanol; tocopheryl acetate; bisabolol; stearic acid; cetylhydroxyproline palmitamide; Brassica campestris (rapeseed) sterols; Rhododendron ferrugineum extract; Oenothera biennis (evening primrose) oil; and a combination of peptides and polypeptides comprising acetyl hydroxyproline and arginine-lysine polypeptide and teach their inclusion within the claimed ranges. Florence further teaches reasons to include the bisabolol; stearic acid; cetylhydroxyproline palmitamide; Brassica campestris (rapeseed) sterols because they are combined together in forming a synergistic blend for moisturizing the skin and treating pruritus.
Florence additionally teaches the squalane; caprylic/capric triglyceride and tocopheryl acetate may also be used as moisturizers and combining known ingredients with the same activity with the expectation of creating a composition with the same combined activities is prima facie obvious.
It would have further been obvious to include arginine/lysine polypeptide because Stocklin teaches it can reduce wrinkles and to include the Rhododendron ferrugineum extract because Zabari teaches it can improve skin barrier function and boost epidermal regeneration. It would have been obvious to include acetyl hydroxyproline to improve collagen synthesis and skin elasticity. 
There would have been a reasonable expectation of success in combining these known ingredients into a composition for creating a cosmetic composition with the expectation of it being able to increase collagen production and increase the skins firmness while having moisturizing capacity because the claimed ingredients have been described in the art with such activities. Furthermore, Yu and Florence each teach that their compositions are known for increasing collagen production. It would have additionally have been obvious to select the specific ingredients among a list of ingredients for the reasons described above.

Claims 14 and 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (WO2008134712A2), Florence (US20140271525A1), Stocklin (US20170157016A1) and Cosmetics and Toiletries (https://www.cosmeticsandtoiletries.com/cosmetic-ingredients/actives/news/21841595/amino-acid-for-stronger-skin-barrier) as applied to claims  2-6, 8, 10-11, 15, 24-25, 27-30 above, and further in view of Kuzminova (https://www.frecklefarmorganics.com/blogs/beauty-health/why-24k-gold-infused-skincare-is-essential-for-your-beauty-routine).
Yu, Florence, Stocklin and Cosmetics and Toiletries’ combined teachings teach the instant composition comprising the ingredients of claims 24 and within the amounts claimed in claim 30 (see above rejeciton), however are silent on the composition comprising gold. 
Kuzminova’s general disclosure is a web-based article on the benefits of gold in skin care (see article).
Regarding claims 14 and 31, pertaining to the composition comprising gold, Kuzminova teaches that gold in skincare can reduce wrinkles, stimulates skin cells, lightens the complexion, slows down collagen depletion, reduces sun damage, increases skin elasticity, reduces inflammation and promotes glowing skin (see page 1). 
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to include gold as in the composition taught by Yu, Florence, Stocklin and Cosmetics and Toiletries because gold can help to slow down collagen depletion and reduce wrinkles among other benefits discussed by Kuzminova.

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. The applicant argues that none of the references teach the ingredient cetylhdroxyproline palitamide, however the office relies upon Florence as a new reference that teaches this component and articulates reasons to include this ingredient.
The applicant argues that they have found that Oenothera biennis oil increases collagen production which is an unexpected result and that all of the references are silent as to this teaching. This argument is not persuasive for three reasons. First, Yu and Florence teach the inclusion of Oenothera biennis oil in the amount of 1%-10% and the only indication that the applicant gives which would equate to an effective amount for increasing collagen would be at 1% (see instant example 1, Table 1, Table 2, Table 3). Thus, the prior art already teaches amounts that would be effective in increasing collagen. Second, Yu and Florence both teach wherein the compositions are known to increase collagen and so the collagen production is already a known component of the referenced prior art. Also, in the IDS supplied by the applicant, document CN105708748 shows evidence of effective amounts of evening primrose oil being able to increase collagen production (see A. active component, see summary of the invention second para., and see claim 1). Thus, this is not an unexpected result.
The applicant argues that Yu merely teaches evening primrose oil as one ingredient among a list of around 150 compounds and so it would not be obvious to select the particular ingredient to include in the composition. The office relies on Florence to teach an additional motivation to include this ingredient, because when it is combined with cetylhydroxyproline palmitamide and steric acid, two of the other ingredients of the instant invention, it can be used for its moisturizing activities. Florence also teaches that this combined composition can be purchased as a product ready to be included or used, under the name SymRepair®.
The applicant argues that many of the ingredients of claim 24 are taught among large lists of ingredients or not taught at all. The office articulated a reason to include each of these ingredients: caprylic/capric triglyceride, tocopheryl acetate, hexyldecanol, bisabolol, stearic acid, cetylhydroxyproline palmitamide, and brassica campestris (rapeseed) sterols are all included for their moisturizing activity, Rhodedron ferruginum extract is known to increase skin stem cell vitality, boost epidermal regeneration, improve skin barrier function and help the skin to cope with climate changes. Arginine-lysine can neutralize the formation of wrinkles on the face and acetyl hydroxyproline can strengthen skin, penetrate the skin and elevate collagen synthesis while improving skin elasticity. Therefore, each ingredient has a specific reason for its inclusion and each ingredient would have been obvious to include for the reasons just described and for the reasons listed in the rejections above.
 
The applicant argues that the ingredients are listed among thousands of ingredients with millions of possible combinations. Squalene is taught as an oil from animal origin among only 3 other animal oils and rapeseed oil selected from only 20 oils of plant origin and these are a finite number of possible selections which any person would be able to choose from. The additional elements are all listed with further reasons to include them in addition to what the primary reference teaches. Although the primary reference may teach many additional elements which can be included in the invention, the office articulated reasons to include the instantly claimed components. 
Furthermore, the applicant has merely combined ingredients from the cosmetics industry with the expectation that their inclusion will bring about their combined activities. There is no unexpected results or synergistic discovery of any of these ingredients when combined together. Thus, their formulation is obvious for the reasons just stated.
The applicant has claimed to have created a composition which would increase collagen and increase the skins firmness and these activities have already been described from the referenced prior arts’ inventions. The applicant has only found activity from the mere testing of compounds or extracts. There appears to be no synergistic activity from the combining of these ingredients and thus the activities claimed stem from the compounds and compounds found within the extracts themselves. Furthermore, Florence lists different assays which can be utilized to determine if these activities can be found within the extracts and compounds mentioned in the prior art (see example 3 Assays: MMP enzyme assay 0125, ORAC assay 0124, surface contour of skin 0121, appearance of lines and wrinkles assay 0118-0119, etc.). Therefore, a person having skill in the art could test the ingredients in a high-throughput screening for these activities and combine them the same as the instant applicant has without there being any inventive component besides the combining of already known cosmetic ingredients.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        
/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655